EXHIBIT 10.7 NS8 CORPORATION AMENDMENT NO. 1 TO WARRANT NO. CCP-002 THIS WARRANT AMENDMENT SHOULD BE ATTACHED TO THE ORIGINAL WARRANT CERTIFICATE This Amendment No. 1 to Warrant (this “Amendment”) is issued in connection with that certain Warrant No. CCP-002 (the “Warrant”) issued by NS8 Corporation, (the “Company”) to Cornell Capital Partners, L.P. (the “Holder”), pursuant to which the Holder is entitled to purchase from the Company at any time or from time to time during the period specified the Warrant 10,000,000 shares of the Company’s Common Stock, $0.001 par value per share. THIS CERTIFIES THAT, the following amendments are hereby made to the Warrant: · Pursuant to the application of Section 8(a) of the Warrant, the exercise price of the Warrant is hereby adjusted to be $0.02 per share effective as of the date hereof. IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by its duly authorized officer. NS8 CORPORATION Date:July 20, 2007 By: /s/George G. O’Leary George G. O’Leary Chief Financial Officer (Principal Financial and Accounting Officer)
